Brown, J.,
dissenting. It is well settled in Ohio that the issuance of the writ of mandamus rests, to a considerable extent at least, within the sound discretion of the court to which application for the writ is made. State v. Shaw, 43 Ohio St. 324; State, ex rel. Moyer, v. Baldwin, 77 Ohio St. 532.
The affiant-relator’s interest, once he has suggested to the Probate Court that mental illness exists, is not so great as to justify his seeking a writ for the mere purpose of forcing the Probate Court to accept and file the affidavit, nor so great as to require the issuance of such a discretionary writ.
I would affirm the judgment of the Court of Appeals which denied the writ.
Schneider, J., concurs in the foregoing dissenting opinion.